Case 1:19-cv-03377-LAP Document 301-1 Filed 05/04/21 Page 1 of 7




               Exhibit A
                Case 1:19-cv-03377-LAP Document 301-1 Filed 05/04/21 Page 2 of 7



                                                                                     Christian G. Kiely
                                                                                     ckiely@toddweld.com




                                                        April 6, 2020

       BY E-MAIL

       Nicole Jo Moss, Esq.
       Cooper & Kirk, PLLC
       1523 New Hampshire Ave., N.W.
       Washington, DC 20036
       nmoss@cooperkirk.com


                Re:      Giuffre v. Dershowitz
                         Civil Action No. 19-CV-03377-LAP

       Dear Nicole:

              I write concerning Plaintiff’s responses and objections to Defendant’s First Request for
       Production of Documents. We believe Plaintiff’s responses are deficient in a number of respects,
       which I address below. We intend to meet and confer on these matters, and discuss other
       outstanding discovery-related matters in the case, during our call scheduled for April 7 at 10
       AM. In particular, we must discuss a schedule for completing discovery in the case and report
       back to Judge Preska regarding the same.

           I.         General Issues

                      a. Privilege Issues

              As you know, a central issue in this lawsuit is Mr. Dershowitz’s claim that Plaintiff’s
       accusations against him were falsely made as part of conspiracy with her lawyers, including
       those at Boies Schiller Flexner (“BSF”), to extort settlements from Leslie Wexner and other
       Epstein associates whom Plaintiff had privately accused. Plaintiff’s Complaint alleges that Mr.
       Dershowitz’s claim in this regard is false and defamatory.

               If, in fact, Plaintiff agreed with any of her lawyers to falsely accuse Dershowitz in
       pleadings filed in Jane Doe #1 & Jane Doe #2 v. United States, No. 08-80736-CIV-Marra (S.D.
       Fla.) (“CVRA Action”), the crime-fraud exception would negate any privilege that would
       otherwise apply to Plaintiff’s communications with her lawyers concerning Dershowitz. See,
       e.g., United States v. Jacobs, 117 F.3d 82, 87 (2d Cir. 1997). The crime-fraud exception would
       apply even if, arguendo, Plaintiff’s lawyers were not complicit in this scheme. See, e.g.,
       Chevron Corp. v. Salazar, 275 F.R.D. 437, 452 (S.D.N.Y. 2011).




Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
                Case 1:19-cv-03377-LAP Document 301-1 Filed 05/04/21 Page 3 of 7


                                                                                     Nicole J. Moss, Esq.
                                                                                     April 6, 2020
                                                                                     Page 2 of 6


               Even if the crime-fraud exception did not apply, however, Plaintiff has nonetheless
       waived any privilege over her communications with her lawyers concerning Dershowitz by
       putting those communications squarely at issue in this lawsuit. See, e.g., United States v.
       Bilzerian, 926 F.2d 1285, 1292 (2d Cir.1991) (“the privilege may implicitly be waived when
       defendant asserts a claim that in fairness requires examination of protected communications”).
       As Judge Preska has already found in disqualifying BSF from representing Plaintiff in this suit,
       by suing Dershowitz for defamation for his claim that she conspired with her lawyers to make
       false claims against him as part of an extortion plot, “Giuffre made the truth of these statements
       (Dershowitz’s ultimate defense on the merits), including the actions and motivations of at least
       one of [BSF’s] attorneys, a necessary—indeed essential—part of the Complaint.” ECF No. 67 at
       33.

              Plaintiff’s waiver of the privilege extends to her communications with Bradley Edwards,
       Paul Cassel and Stanley Pottinger, both because they are among the lawyers who Dershowitz
       claims Plaintiff conspired with, and because Giuffre voluntarily testified to otherwise privileged
       matters in response to questioning from Edwards’ and Cassell’s counsel at her deposition in the
       Edwards v. Dershowitz matter. See Transcript of Deposition of Virginia Roberts Giuffre,
       January 16, 2016, at pp. 201-204. Plaintiff has also disclosed attorney-client communications to
       Julie Brown and other journalists, as well as to her friend Rebecca Boylan, whom she told that
       her lawyers “pressured” her into accusing Dershowitz.

               Accordingly, we hereby reiterate our demand for the production, at a bare minimum, of
       all communications between Giuffre and her counsel at BSF, and Edwards, Cassell and
       Pottinger, which concern Dershowitz or Leslie Wexner. If Plaintiff does not voluntarily produce
       these communications, we will move to compel on the basis of waiver and seek an in camera
       inspection pursuant to United States v. Zolin, 491 U.S. 554 (1989). In addition, we will seek an
       instruction at trial that the jury should presume that Plaintiff’s refusal to produce these
       communications means they would support Dershowitz’s claims and undermine her own.

               In any event, Plaintiff’s blanket objection to providing a privilege log for any attorney-
       client communications relating to any Jeffrey Epstein-related lawsuits is not reasonable.
       Defendant is willing to agree that the parties need not log communications with counsel of
       record in this action which post-date the filing of Plaintiff’s complaint. Defendant is also willing
       to consider alternatives to a document-by-document privilege log for certain categories of
       privileged communications. Defendant however must insist on a traditional privilege log for
       communications between Plaintiff and her counsel, including but not limited to her counsel at
       BSF, Bradley Edwards, Paul Cassell, Stanley Pottinger, and their various associates, which: (i)
       do not specifically relate to any then-pending litigation; (ii) relate to Plaintiff’s attempted joinder
       and allegations in the CVRA Action; or (iii) concern Mr. Dershowitz or Leslie Wexner. A
       document-by-document privilege log for these matters is essential to Defendant’s ability to
       evaluate whether attorney-client communications and attorney work product fall under the crime
       fraud exception, given the allegations of the Counterclaim relating to Giuffre’s and her then-




Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
                 Case 1:19-cv-03377-LAP Document 301-1 Filed 05/04/21 Page 4 of 7


                                                                                     Nicole J. Moss, Esq.
                                                                                     April 6, 2020
                                                                                     Page 3 of 6


       counsel’s attempt to extort a settlement from Leslie Wexner by publicly leveling false
       accusations against Dershowitz.

                    b. “Documents concerning communications” and “All Documents”

              Several of Defendant’s requests seek “documents concerning communications.” These
       requests are intended to capture not only communications themselves, but documents such as
       notes, memoranda, or other communications which reference or concern the subject
       communications. Plaintiff often agrees to provide certain “communications.” See, e.g., Request
       5 (seeking “Documents concerning any Communications,” where in response Plaintiff agrees to
       produce “communications”). Likewise, where Defendant requests “all documents,” Plaintiff
       sometimes responds by agreeing to produce “communications.” See, e.g., Request 25 (seeking
       “All Documents concerning any Income,” where in response Plaintiff agrees to produce
       “communications”). Please confirm that you agree to produce not only “communications” but
       “documents concerning communications” and “all documents” as set forth above in conformance
       with the specific language of each request.

                    c. Plaintiff is required to produce responsive documents in her “possession,
                       custody or control”

               In response to several of Defendant’s requests, Plaintiff has agreed to produce only
       documents in her “possession.” As you know, Plaintiff’s obligation to produce documents is not
       limited to those documents in her physical possession but extends to documents in her
       “possession, custody or control.” Fed. R. Civ. P. 34(a)(1)(A) (emphasis supplied). Please
       confirm that an agreement to search for and produce responsive documents encompasses
       documents that are in Plaintiff’s “possession, custody or control,” including but not limited to
       documents which Plaintiff has the right to demand from third parties and hard-copy documents
       stored in Plaintiff’s or her family’s residences in Australia.

                    d. Scope of Search Conducted in Giuffre v. Maxwell

              In response to several requests, Plaintiff agrees essentially to “update” her production
       from the Giuffre v. Maxwell case. In order to determine whether this is acceptable to Defendant,
       we need to better understand from you the scope of collection, review and production in that
       case. Please provide an explanation concerning the same.

           II.      Issues with Specific Requests

                    a. Request Nos. 2 & 5

              Plaintiff’s agreement to update her production from the Maxwell case may be acceptable,
       provided the search performed in the Maxwell case included terms designed to return documents
       and communications responsive to these Requests. Accordingly, please provide the full set of




Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
                Case 1:19-cv-03377-LAP Document 301-1 Filed 05/04/21 Page 5 of 7


                                                                                     Nicole J. Moss, Esq.
                                                                                     April 6, 2020
                                                                                     Page 4 of 6


       search terms applied in the Maxwell case and any other parameters used, and specifically
       confirm that Plaintiff’s prior searches in connection with the Maxwell case included the names of
       the individuals listed in this Request. Plaintiff’s agreement to conduct a non-date-limited search
       for emails not included in the search protocol from Maxwell is also acceptable provided the
       search include all terms designed to return emails responsive to these Requests, not just the ones
       included in Plaintiff’s response.

                    b. Request No. 3

              In connection with the irrelevant, inflammatory, and unsubstantiated allegations in her
       proposed Amended Complaint, Plaintiff claims that prior to having any contact with Plaintiff’s
       then-counsel, Sarah Ransome “identified [Dershowitz] in writing to a reporter as someone who
       had had sex with one or more of the girls provided by Epstein and that Epstein had arranged for
       Defendant to be Ransome’s lawyer.” Am. Compl. ¶ 74. Plaintiff now refuses to produce the
       supposed documentary evidence supporting this claim on the grounds that it is confidential and
       cannot be disclosed without a court order. Defendant demands that this information be produced
       immediately.

                    c. Request Nos. 6 & 7

              Please confirm that in the Maxwell case, Plaintiff searched for and produced photos and
       videos of herself with any and all individuals listed in Request No. 6, and at the locations listed
       in Request No. 7, as opposed to only those photos which she considers “relevant” to this action.

                    d. Request No. 9

               Please confirm that in the Maxwell case, Plaintiff searched for and produced all of her
       employment records from January 1, 1998 to the date of collection in that case, as opposed to
       only those records which she considers “relevant” to this action. Please also confirm that
       Plaintiff will search for and produce responsive documents which post-date the collection in the
       Maxwell case.

                    e. Request No. 11

              Plaintiff’s response appears to state that she will produce only those documents
       concerning Victims Refuse Silence that are in her possession. Please confirm she will also
       produce responsive documents which are in her custody or control.

                    f. Request No. 15

              Defendant disagrees that settlement payments from other Epstein affiliates who Plaintiff
       has accused of sexual abuse are properly excluded from Plaintiff’s response to this request. The
       existence and amount of any such settlement payments is directly relevant to Defendant’s




Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
                Case 1:19-cv-03377-LAP Document 301-1 Filed 05/04/21 Page 6 of 7


                                                                                     Nicole J. Moss, Esq.
                                                                                     April 6, 2020
                                                                                     Page 5 of 6


       allegations that Plaintiff’s accusations against him were part of an extortion plot. It is also
       relevant to whether Plaintiff is lying about having sex with other alleged Epstein acquaintances.
       Please confirm that Plaintiff will produce responsive documents showing any Income Plaintiff
       received from Epstein agents and associates.

                    g. Request No. 16

               Plaintiff’s response is artificially limited to engagement letters with counsel for this
       action. The request encompasses, at a minimum, all engagement letters and/or other documents
       reflecting the terms of engagement (including fee information) with any counsel who has
       represented her in connection with any Epstein-related matter. This type of information is not
       protected by the attorney-client privilege or work product protection. See, e.g., In re Shargel,
       742 F.2d 61, 62 (2d Cir. 1984); In re Sampedro, 2020 WL 633787, at *2 (D. Conn. 2020).

                    h. Request Nos. 17 & 18

               Communications between Giuffre and her attorneys concerning Dershowitz or Leslie
       Wexner are directly relevant to Dershowitz’s claim that Plaintiff’s accusations against him were
       part of an extortion plot. Plaintiff’s refusal to log any responsive communications, even those
       pre-dating this litigation, is not reasonable. Defendant’s position is that privilege has been
       waived at least as to those communications surrounding Plaintiff’s attempted intervention in the
       CVRA action because Plaintiff and her counsel at BSF have put those communications at issue
       both in this litigation and in the Boies v. Dershowitz matter, and further, that no privilege ever
       attached to these communications because they were made in furtherance of a crime or fraud.

                    i. Request No. 24

              Please confirm that Plaintiff will produce communications between her counsel and any
       media outlet or between Plaintiff and any media outlet. These documents are not privileged, are
       within Plaintiff’s control, and are plainly relevant to this action.

                I look forward to discussing these matters with you.


                                                           Regards,




                                                           Christian G. Kiely

       CGK/sb



Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
                Case 1:19-cv-03377-LAP Document 301-1 Filed 05/04/21 Page 7 of 7


                                                                                     Nicole J. Moss, Esq.
                                                                                     April 6, 2020
                                                                                     Page 6 of 6


       Enclosures
       Cc:    Howard M. Cooper, Esq.
              Kristine C. Oren, Esq.




Todd & Weld LLP • Attorneys at Law • One Federal Street, Boston, MA 02110 • T: 617.720.2626 • F: 617.227.5777 • www.toddweld.com
